Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 18, 21, 27 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otsuka (US 2010/0096185) in view of Christénsen (US 3458921).
Regarding claim 18, Otsuka teaches a method for electrically conducting bonding of a bundle of bare wires (14 comprising a plurality of elemental wires 16; p.0045) using ultrasonic treatment (p.0011; p.0020; p.0022; p.0037; p.0039; p.0057; p.0078-0079), the method comprising surrounding the bundle with a metallic sheathing (20; as shown in Fig. 1 and 3A-3B); wherein a longitudinal axis of the metallic sheathing runs in a longitudinal direction of the bundle of bare wires (as shown in Fig. 1); ultrasonically vibrating a sonotrode (26) in a longitudinal direction of the sonotrode (p.0079; Fig. 3A-3B), so that the sonotrode acts directly on the metallic sheathing in an anti-node of the ultrasonic oscillations (as shown in Fig. 3A-3B); bonding the wires to each other and to the metallic sheathing by ultrasonic metal welding (as shown in Fig. 3A-3B; p.0079), and simultaneously shaping a notching in the metallic sheathing, in a direction 
Otsuka fails to explicitly disclose wherein the longitudinal axis of the metallic sheathing is arranged transversely to a longitudinal axis of a sonotrode transmitting ultrasonic oscillations.
Christénsen teaches an ultrasonic welding method and apparatus (Fig. 5), wherein a longitudinal axis of a metallic sheathing (12) being welded is arranged transversely to a longitudinal axis of a sonotrode (19) transmitting ultrasonic oscillations (as shown in Fig. 5; Col. 5, lines 37-42).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Otsuka, with Christénsen, by arranging the combination of bundle of wires and the metallic sheathing of Otsuka to be transverse to a longitudinal axis of the sonotrode, as disclosed by Christénsen, for the advantages of creating a larger impression in the bundle of wires and the metallic sheathing, and therefore, a larger welded area.

Regarding claim 21, Otsuka and Christénsen combined teach the method as set forth above, wherein the wires have a diameter D with 0.4 mm < D < 1.5 mm (Otsuka; p.0017; p.0034).
	Regarding claim 27, Otsuka and Christénsen combined teach the method as set forth above, wherein the wires are made of a material selected from the group consisting of aluminum, copper, aluminum alloy, copper alloy, and a mixture thereof (Otsuka; p.0013; p.0030; p.0058).
Regarding claim 30, Otsuka and Christénsen combined teach the method as set forth above, wherein the notching originates from outside the metallic sheathing, and forms a concave indentation in the outside of the metallic sheathing (Otsuka; as shown in Fig. 3A-3B; inherently present since in order to create a bond between the wires 16 and the metallic sheathing 20, a notching will be shaped in the metallic sheathing during the ultrasonic welding).
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otsuka and Christénsen as set forth above, and further in view of Nagate (JP 04-370669).
Regarding claim 31, Otsuka and Christénsen combined teach the method as set forth above, except for wherein the metallic sheathing is in the form of a cable shoe.
Nagate teaches a method for bonding electrically conducting wires with a cable shoe (2; as shown in Fig. 1).
.

Response to Arguments
Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive. Regarding claim 18, Applicant argues that “In Otsuka, the fact that an indentation is not formed in the metal leaf 20 is apparent from Figs. 3a and 3b of Otsuka, since the width of the horn 26 is equal to the width of the metal leaf 20, and the effective length of the hom 26 is equal to the length of the metal leaf 20. It is clear, therefore, that a notching cannot occur. This is confirmed by the welded wiring harness shown in Fig. 4. The Applicant also submits that it is not possible for an indentation of the metal leaf 20 to be made by the sonotrode 26 that runs perpendicular to the longitudinal axis of the sonotrode, because the longitudinal axis of the sonotrode, and, thus, the longitudinal axis of the working surface, runs parallel to the longitudinal axis of the metal leaf 20, as shown in Fig. 3a of Otsuka. This is clear evidence, therefore, that a notching in the metallic sheathing is not inherently formed during ultrasonic oscillation.” on remarks page 6, lines 13-23, and page 7, lines 1-2.  In response to Applicant’s arguments, Otsuka teaches bonding the wires to each other and to the metallic sheathing by ultrasonic metal welding (as shown in Fig. 3A-3B; p.0079), and simultaneously shaping a notching in the metallic sheathing, in a direction transverse to the longitudinal axis of the metallic sheathing, and in a direction of the bundle from the .
Regarding claims 2, 21, 27, 30 and 31, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761